        Case 3:20-cv-03424-EMC Document 59 Filed 07/29/20 Page 1 of 6



 1

 2
   Benjamin Galdston (SBN 211114)
   BERGER MONTAGUE PC
 3 12544 High Bluff Drive, Suite 340

 4
   San Diego, CA 92130
   Tel: (619) 489-0300
 5 Email: bgaldston@bm.net

 6
     E. Michelle Drake (pro hac vice)
 7 John G. Albanese (pro hac vice)

 8 BERGER MONTAGUE PC
     43 SE Main St, Suite 505
 9 Minneapolis, MN 55414

10 Tel: (612) 594-5999
     Fax: (612) 584-4470
11 Email: emdrake@bm.net

12 jalbanese@bm.net

13 Attorneys for Plaintiffs
     Katherine Sass and Cody Hounanian
14

15                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
16                            OAKLAND DIVISION
17

18   KATHERINE SASS and CODY
     HOUNANIAN, on behalf of               Case No. 3:20-cv-3424-EMC
19   themselves and all others similarly
     situated,                             STIPULATION RE: SCHEDULE
20                                         FOR PLAINTIFFS TO FILE AN
                     Plaintiffs,           AMENDED COMPLAINT AND
21                                         BRIEFING SCHEDULE
             v.
22
     GREAT LAKES EDUCATIONAL
23   LOAN SERVICES, INC., EQUIFAX
     INFORMATION SERVICES, LLC,
24   TRANS UNION, LLC, EXPERIAN
     INFORMATION SOLUTIONS, INC.
25   and VANTAGESCORE SOLUTIONS,
     LLC,
26
                     Defendants.
27

28

     NAI-
     1513905408v1
        Case 3:20-cv-03424-EMC Document 59 Filed 07/29/20 Page 2 of 6



 1           IT IS HEREBY STIPULATED by and among Plaintiffs Katherine Sass and
 2   Cody Hounanian (“Plaintiffs”) and Defendants Great Lakes Educational Loan
 3   Services, Inc. (“Great Lakes”), Equifax Information Services, LLC (“Equifax”),
 4   TransUnion,        LLC   (“TransUnion”),    Experian   Information     Solutions,   Inc.
 5   (“Experian”), and VantageScore Solutions, LLC (“VantageScore”) (collectively, the
 6   “Parties”), by and through their respective counsel of record, that:
 7           WHEREAS, on May 20, 2020, Plaintiffs filed the Complaint (ECF No. 1) in
 8   this Court;
 9           WHEREAS, the Parties stipulated to an extension of Defendants’ time to
10   respond to the Complaint to July 17, 2020 (ECF No. 15);
11           WHEREAS, on July 17, 2020, each Defendant filed a motion to dismiss this
12   case in its entirety with a motion hearing date of August 27, 2020;
13           WHEREAS, under Local Rule 7-3(a), Plaintiffs’ oppositions to Defendants’
14   motions are due on July 31, 2020;
15           WHEREAS, after reviewing Defendants’ motions, to conserve Party and
16   Court resources, Plaintiffs have determined to amend the Complaint to address
17   certain issues raised in Defendants’ motions to dismiss;
18           WHEREAS, the Parties have conferred and agree that Plaintiffs may file an
19   amended complaint on or before August 28, 2020;
20           WHEREAS, the Parties have agreed that Defendants shall have until
21   September 25, 2020 to respond to the forthcoming amended complaint. Should the
22   Defendants decide to file motions to dismiss in response to Plaintiffs’ forthcoming
23   amended complaint the Parties have agreed that Plaintiffs’ responses to such motions
24   will be filed by October 23, 2020 and Defendants’ replies will be filed by November
25   6, 2020;
26           WHEREAS, the Parties have agreed that the deadline previously set for
27   completion of the Rule 26(f) conference of counsel shall be extended until October
28   23, 2020, and that the corresponding dates relating to the timing and sequence of
     NAI-1513905408v1
                                                -2-
        Case 3:20-cv-03424-EMC Document 59 Filed 07/29/20 Page 3 of 6



 1   discovery set forth in Rule 26(d) shall be extended accordingly. By agreeing to this
 2   extension, Defendants do not concede that discovery would be appropriate unless and
 3   until the pleadings are set and all pleading motions are resolved. Defendants
 4   expressly reserve the right to assert their position with respect to the timing and
 5   sequence of discovery at a later time;
 6           WHEREAS, the Parties have further agreed that the initial case management
 7   conference, currently set for October 8, 2020, should be continued.
 8           THEREFORE, the Parties jointly request that, upon Plaintiffs filing an
 9   amended complaint on or before August 28, 2020, the Court deny as moot and
10   without prejudice to refile Defendants’ currently pending motions to dismiss and/or
11   strike the Complaint and vacate the current October 8, 2020 motion hearing date and
12   case management conference. Defendants shall have until September 25, 2020 to
13   respond to the amended complaint. Should motions to dismiss be filed, Plaintiffs’
14   oppositions shall be filed by October 23, 2020, and Defendants’ replies shall be filed
15   by November 6, 2020. Finally, the deadline for the Parties to conduct the Rule 26(f)
16   conference of counsel shall be extended until October 23, 2020, and all
17   corresponding dates relating to the timing and sequence of discovery set forth in Rule
18   26(d) shall be extended accordingly.
19           IT IS SO STIPULATED
20   Dated: July 29, 2020.                     Respectfully submitted,
21                                             BERGER MONTAGUE PC
22
                                               By: /s/ John G. Albanese
23                                                John G. Albanese
24                                             Attorneys for Plaintiffs
                                               KATHERINE SASS and CODY
25                                             HOUNANIAN
26

27

28

     NAI-1513905408v1
                                              -3-
        Case 3:20-cv-03424-EMC Document 59 Filed 07/29/20 Page 4 of 6



 1   Dated: July 29, 2020.                 Respectfully submitted,
 2                                         KING & SPALDING
 3
                                           By: /s/ Zachary A. McEntyre
 4                                            Zachary A. McEntyre
 5                                         Attorneys for Defendant
                                           EQUIFAX INFORMATION SERVICES,
 6                                         LLC
 7
     Dated: July 29, 2020.                 Respectfully submitted,
 8
                                           JONES DAY
 9

10                                         By: /s/ Kerry C. Fowler
                                              Kerry C. Fowler
11
                                           Attorneys for Defendant
12                                         EXPERIAN INFORMATION
                                           SOLUTIONS, INC.
13
     Dated: July 29, 2020.                 Respectfully submitted,
14
                                           BROWNSTEIN HYATT FARBER
15                                         SCHRECK, LLP
16
                                           By: /s/ Jonathan C. Sandler
17                                            Jonathan C. Sandler
18                                         Attorneys for Defendant
                                           GREAT LAKES EDUCATIONAL
19                                         LOAN SERVICES, INC.
20
     Dated: July 29, 2020.                 Respectfully submitted,
21
                                           O’MELVENY & MYERS LLP
22

23                                         By: /s/ Danielle Oakley
24                                            Danielle Oakley

25                                         Attorneys for Defendant
                                           TRANSUNION LLC
26

27

28

     NAI-1513905408v1
                                         -4-
        Case 3:20-cv-03424-EMC Document 59 Filed 07/29/20 Page 5 of 6



 1   Dated: July 29, 2020.                       Respectfully submitted,
 2                                               BERENS & MILLER, P.A.
 3
                                                 By: /s/ Barbara Podlucky Berens
 4                                                  Barbara Podlucky Berens
 5                                               Attorneys for Defendant
                                                 VANTAGESCORE SOLUTIONS, LLC
 6

 7

 8

 9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12   Dated:                                      Hon. Edward M. Chen
13                                               U.S. District Court Judge
14

15

16

17

18
                             ECF SIGNATURE CERTIFICATION
19
             Pursuant to Civil L.R. 5-1(i)(3), I, John G. Albanese, hereby attest under
20
     penalty of perjury that concurrence in the filing of this document has been obtained
21
     from all signatories.
22
     Dated: July 29, 2020.          By: /s/ John G. Albanese
23                                     John G. Albanese
24                                  Counsel for Plaintiffs
                                    KATHERINE SASS and CODY HOUNANIAN
25

26

27

28

     NAI-1513905408v1
                                              -5-
        Case 3:20-cv-03424-EMC Document 59 Filed 07/29/20 Page 6 of 6



 1                             CERTIFICATE OF SERVICE
 2           The undersigned certifies that on July 29, 2020, the foregoing document was
 3   filed with the Clerk of the U.S. District Court for the Northern District of California,
 4   using the court’s electronic filing system (ECF), in compliance with Civil L.R. 5-1.
 5   The ECF system serves a “Notice of Electronic Filing” to all parties and counsel who
 6   have appeared in this action, who have consented under Civil L.R. 5-1 to accept that
 7   Notice as service of this document.
 8   Dated: July 29, 2020.
                                                           /s/ John G. Albanese
 9                                                        John G. Albanese
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NAI-1513905408v1
                                              -6-
